Grant, J.
Plaintiff sued defendant for breach of promise of marriage. At the time (in 1894) she was a spinster, 47 years old, and he a widower, 64 years old. It is agreed that the contract of marriage was made and that it was broken. Defendant, with his plea, gave notice that his promise to marry her was procured by false and fraudulent representations. There was a sharp conflict on the issues of fact, and the jury decided them in favor of the defendant. One of the issues was, Who broke the engagement ?
Thirty-four assignments of error are relied on, of which 28 relate to the rulings of the court in admitting or rejecting testimony. We find no error in the rulings. A statement of the points raised, and a discussion of them, would be of no benefit to the profession in the trial of *248future cases. We therefore refrain from discussing them.
The instructions of the learned presiding judge completely covered the law applicable to the case, and are so familiar to the profession that we deem it unnecessary to discuss them.
The sole mention in plaintiff’s brief of assignment 29 is:
“Our 29th assignment charges the court’s error in refusing our several requests to charge. We submit that under the testimony in this suit, and under the law as it applies to cases of this nature, and as cited in this brief, and to the text on the subject of ‘Breach of Promise of Marriage’'in said 4 Am. & Eng. Enc. Law, our 6th to the 13th, inclusive, of our requests should have been given. Indeed, we think if the case had been considered strictly within the lines defined by the pleadings and the relevant testimony, our 14th really ought to have been given.”
The assignment of error in the record reads:
“The court further-erred in refusing to charge the jury as by the said plaintiff by her counsel requested in their 14 requests to charge, and erred in each several instance, and as appears by the exception to such refusal.”
Such assignments, without argument, and without pointing out in what the errors consist, will not be considered.
Judgment affirmed.
The other Justices concurred.